Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on December 31, 2020.  Application No. 17/139,135, is a U.S. Nonprovisional Application, filed December 31, 2020, and claims the benefit of U.S. Provisional Application No. 63/013,219, filed April 21, 2020.  Claims 1-20 are pending.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Surrey & Hammer, U.S. Patent No. 2,546,658.  Surrey discloses hydroxychloroquine sulfate.  See Surrey, claim 1; see also Id., Col. 2, lns. 3-15, for the known salt forms.  In this case, the endothermic peak via differential scanning calorimetry curve does not distinguish the crystalline form(s) of the present invention over that disclosed in the prior art .  Unique crystalline/polymorphic forms of compounds are distinguishable when evidenced by at least 3 peaks in a powder X-ray diffraction pattern, which verifiably differentiate the known crystalline form(s) from the claimed crystalline form(s).  
Claim Rejections - 35 USC § 112(b)
Claims  11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the crystalline form(s) prepared.  In this case, there are at least two unique crystalline forms, see claims 1 and 6.  It is unclear from the method of preparing claims which crystalline form claimed by the present invention is prepared by the claimed method.  It is suggested that applicant amend claim 10 to a method of preparing a crystalline form of either claim 1 or claim 6.   
Conclusion
	Claims 3, 8, and 11-20 are not allowed. 
	Claims 1, 2, 4-7, 9, and 10 are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625